Citation Nr: 1048251	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-19 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with symptoms of depression, anxiety, and sleep 
difficulties. 

3.  Entitlement to service connection for a personality disorder. 


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to March 2006, 
with verified service in Kuwait and Iraq from August 2004 to July 
2005.  In addition to other medals and awards, the Veteran is in 
receipt of the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which denied entitlement to the benefits currently 
sought on appeal.  In October 2007, original jurisdiction for 
this appeal was transferred to the RO in Oakland, California as 
the state in which the Veteran now resides.  

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Oakland, California in October 2010 to 
present testimony on the issues on appeal.  The Veteran did not 
present testimony on the issue of service connection for hearing 
loss; however, as discussed below, he has since withdrawn that 
issue from the present appeal.  The hearing transcript has been 
associated with the claims file.

The Board notes that the issue of service connection for a sleep 
disorder has previously been adjudicated separately from that of 
service connection for an acquired psychiatric disorder.  To the 
extent that the Veteran's sleep problems have been identified as 
manifestations of his diagnosed PTSD, the Board has elected to 
combine these issues as one. 

The issue of service connection for plantar warts has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See, e.g., VA 
Compensation & Pension examination report, July 2006.  The 
Board does not have jurisdiction over this issue, and it 
is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On December 6, 2010, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant that a withdrawal of the appeal is requested with 
regard to the issue of service connection for hearing loss.

2.  A VA psychiatrist has determined that this combat Veteran's 
posttraumatic stress disorder, diagnosed during service, is 
related to stressors involving fear of hostile military activity 
during that service, and that his claimed stressors are adequate 
to support the diagnosis of PTSD; this acquired psychiatric 
disorder is shown to be attributable to the Veteran's military 
service. 

3.  While this Veteran was diagnosed with a personality disorder 
during military service, personality disorders are not considered 
a disease or injury independently subject to service connection, 
nor does the evidence or record establish a causal link between 
the Veteran's personality disorder and his diagnosed PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of 
service connection for hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Posttraumatic stress disorder, with symptoms of depression, 
anxiety, and sleep difficulties, was incurred during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  3.303, 3.304 (2010).

3.  Personality disorders are not diseases or injuries within the 
meaning of legal authority binding upon VA.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(c) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of an Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is deemed 
to be a withdrawal of the Notice of Disagreement and, if filed, 
the Substantive Appeal.  38 C.F.R. § 20.204 (2008).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  Id. 

On December 6, 2010, prior to the promulgation of a decision in 
this appeal, the Board received written notification from the 
Veteran and his accredited service representative that the 
Veteran wished to withdraw the pending issue on appeal with 
regard to service connection for hearing loss.  

Therefore, the appeal regarding this issue is considered 
withdrawn as there remains no allegation of error of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal at this time and it is 
hereby dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  

With regard to the claim of service connection for an acquired 
psychiatric disorder, as will be discussed in full below, the 
Board finds that service connection is warranted; therefore, a 
full discussion of whether VA met these duties is not needed as 
no prejudice can flow to the Veteran from any notice or 
assistance error based upon the full grant of the benefit 
sought.  

With regard to the remaining claim of service connection for a 
personality disorder, in correspondence dated in September 2008, 
the agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim, to 
include descriptions of the information and evidence that VA 
would seek to provide, and that which the Veteran was expected to 
provide in support of his claim.  This notice also described the 
process by which disability ratings and effective dates are 
determined, in the event that service connection is established.  
This notice fully complies with applicable regulations and case 
law.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also assisted the Veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with 
the claims file.  Identified and available treatment records have 
been secured.  The Veteran has not been medically evaluated in 
conjunction with his claim of service connection for a 
personality disorder.  However, a medical examination is not 
required in this case.  Initially, the Board notes that the 
Veteran was scheduled for a VA examination to determine the 
nature and etiology of his psychiatric complaints in March 2008.  
Evidence within the claims file reflects that the Veteran failed 
to report for the scheduled examination.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be adjudicated based 
on the evidence of record.  38 C.F.R. § 3.655( b).  




Service Connection

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD with symptoms of depression, anxiety 
and sleep difficulties, as well as a personality disorder, each 
of which he contends initially manifested in military service.  

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. § 
3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding 
that the type of evidence that will suffice to demonstrate 
entitlement to service connection, and the determination of 
whether lay evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability claimed).  

PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested during service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of PTSD, 
credible supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus between 
current symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f) (2010).  With regard to the second PTSD 
element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-
service stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can be 
determined that the Veteran "engaged in combat with the enemy."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

In this instance, the Veteran is in receipt of the Combat 
Infantryman's Badge, which is dispositive evidence that the 
Veteran participated in unit action against enemy forces.  Thus, 
the Board determines that the Veteran engaged in combat with the 
enemy during his military service.  As such, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there may be no official record of such incurrence or 
aggravation.  38 C.F.R. 3.304(d).  

Furthermore, the Veteran's service treatment records reflect that 
he was initially diagnosed with PTSD during his active military 
service.  See, e.g., Findings of WB, Army staff psychiatrist.  
Where evidence establishes a diagnosis of posttraumatic stress 
disorder during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of a 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1) (2010). 
 
In this case, the Veteran's psychiatric treatment records reflect 
that both during and after military service, he has received 
treatment for his diagnosed PTSD.  Most recently, a July 2010 
letter from a VA psychiatrist also states that the Veteran is 
treated for combat-related PTSD, and that his symptoms are due to 
traumatic experiences during his military service.  These 
symptoms are found to be medically sufficient to support the 
diagnosis of PTSD, and result in significant impairment.  VA 
treatment record, July 2010.  

The Board finds that the Veteran's lay testimony with regard to 
various in-service stressors is consistent with the 
circumstances, conditions, and hardships of his service as a 
combat infantryman.  Therefore, based on the foregoing, service 
connection for PTSD with symptoms of depression, anxiety, and 
sleep difficulties, is warranted.  See also 38 U.S.C.A. 
§ 1154(b).  

Personality disorder

A veteran may be granted disability compensation resulting from 
an injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.

For the purpose of VA disability compensation, a personality 
disorder is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.

Thus, although the Veteran was diagnosed with a personality 
disorder during his military service, service connection is not 
independently available for personality disorders.  Furthermore, 
the evidence of record does not currently show a causal nexus 
between the Veteran's personality disorder and his PTSD.  See, 
e.g., VA examination report, June 2006 (finding personality 
disorder, not otherwise specified,  with antisocial and 
borderline features, is not medically related to the Veteran's 
military service).  The Veteran was scheduled for an additional 
VA psychiatric examination in March 2008 which may have shed 
additional light on this matter, but in the Veteran's failure to 
report for that scheduled examination, the service connection 
determination must be based on the evidence already of record.  
38 C.F.R. § 3.655( b).  As such, service connection is not 
warranted at this time for a personality disorder.  38 C.F.R. § 
3.303(c). 

















(CONTINUED ON NEXT PAGE)


The Board has considered the applicability of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection for a personality disorder.  As such, that 
doctrine is not applicable in the instant appeal and his claim 
must be denied.  
 

ORDER

The claim of service connection for hearing loss is dismissed.

Service connection for posttraumatic stress disorder (PTSD) with 
symptoms of depression, anxiety, and sleeping difficulties is 
granted.

Service connection for a personality disorder is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


